Petition for writ of certiorari to the United States Court of Appeals for the Eleventh Circuit granted. In addition to Question 1 presented by the petition, the parties are directed to brief and argue the following question: “Whether the suit brought by respondents to challenge the minimum coverage provision of the Patient Protection and Affordable Care Act, 26 U.S.C. § 5000A, is barred by the Anti-Injunction Act, 26 U.S.C. § 7421(a).” A total of two hours is allotted for oral argument on Question 1. One hour is allotted for oral argument on the additional question.
Same case below, 648 F.3d 1235.